TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00466-CR
                                      NO. 03-09-00467-CR
                                      NO. 03-09-00468-CR
                                      NO. 03-09-00469-CR



                                   Abel Robles Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
            NOS. DIS-08-01671, DIS-08-01672, DIS-08-01673 & DIS-08-01674
               HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In four cause numbers, appellant Abel Robles Jr. pleaded guilty to the offenses

of sexual assault of a child and aggravated sexual assault of a child. Sentence was imposed in

open court on April 2, 2009. A motion for new trial was timely filed on April 27, but the notice of

appeal was not filed until July 30, 2009, more than 90 days after sentence was imposed in court. See

Tex. R. App. P. 26.2(a)(2) (providing that notice of appeal must be filed within 90 days after date

sentence imposed in open court if defendant timely files a motion for new trial). No motion for

extension of time to file the notice of appeal appears in the record. See Tex. R. App. P. 26.3.
               Under the circumstances, we lack jurisdiction to dispose of the purported appeals in

any manner other than by dismissing them for want of jurisdiction. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeals are dismissed.1




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 29, 2010

Do Not Publish




       1
           In each cause number, counsel for appellant has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738
(1967); Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
In light of our dismissal of these appeals, we dismiss the motions as moot.

                                                2